NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                  Submitted March 22, 2013
                                   Decided March 25, 2013

                                           Before

                              DIANE P. WOOD, Circuit Judge

                              JOHN DANIEL TINDER, Circuit Judge

                              DAVID F. HAMILTON, Circuit Judge

No. 12-3256

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff-Appellee,                            Court for the Eastern District of Wisconsin.

       v.                                           No. 11-CR-130-9-JPS

JESSIE J. EPPS,                                     J.P. Stadtmueller,
       Defendant-Appellant.                         Judge.

                                         ORDER

        Jessie Epps pleaded guilty to using a telephone to facilitate a heroin trafficking
crime. See 21 U.S.C. § 843(b). In his plea agreement Epps waived the right to appeal his
sentence. The district court sentenced him to the 48-month statutory maximum. See id.
§ 843(d)(1). Epps filed a notice of appeal, but his appointed lawyer believes that the appeal
is frivolous and seeks to withdraw under Anders v. California, 386 U.S. 738 (1967). Epps has
not responded to counsel’s motion. See CIR. R. 51(b). We confine our review to counsel’s
facially adequate brief. See United States v. Schuh, 289 F.3d 968, 973–74 (7th Cir. 2002).

       Epps has told counsel not to contest his guilty plea, and so counsel properly forgoes
discussing the adequacy of the plea colloquy or the voluntariness of the plea. See United
No. 12-3256                                                                                Page 2

States v. Konczak, 683 F.3d 348, 349 (7th Cir. 2012); United States v. Knox, 287 F.3d 667, 671
(7th Cir. 2002).

       Counsel does consider whether Epps could argue that the district court (1) erred in
calculating the proper guidelines range or (2) imposed an unreasonable sentence. But
Epps’s broad waiver of his right to appeal makes this case frivolous. Because an appeal
waiver stands or falls with a guilty plea, see United States v. Kilcrease, 665 F.3d 924, 929 (7th
Cir. 2012); United States v. Sakellarion, 649 F.3d 634, 639 (7th Cir. 2011), Epps’s appeal waiver
must be enforced. Moreover, Epps’s 48-month sentence does not exceed the statutory
maximum, see 21 U.S.C. § 843(d)(1), and the court did not rely on any constitutionally
impermissible factor when it imposed Epps’s sentence. See Dowell v. United States, 694 F.3d
898, 902 (7th Cir. 2012).

       The motion to withdraw is GRANTED, and the appeal is DISMISSED.